   Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 1 of 10


                                           Pages 1 - 9

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Charles R. Breyer, Judge

IN RE GOOGLE LLC STREET VIEW      )   No. C 10-MD-02184 CRB
ELECTRONIC COMMUNICATIONS         )
LITIGATION                        )
                                  )
                                  )

                             San Francisco, California
                             Friday, September 6, 2019

                    TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiffs:
                         SPECTOR ROSEMAN & KODROFF, P.C.
                         2001 Market Street, Suite 3420
                         Philadelphia, Pennsylvania 19103
                   BY:   JOHN A. MARCORETTA, ATTORNEY AT LAW


                         LIEFF, CABRASER, HEIMANN & BERNSTEIN LLP
                         275 Battery Street, 29th Floor
                         San Francisco, California 94111
                   BY:   MICHAEL W. SOBOL, ATTORNEY AT LAW
                         MELISSA GARDNER, ATTORNEY AT LAW

                         COHEN MILSTEIN
                         1100 New York Avenue, NW, Fifth Floor
                         Washington, D.C. 20005
                   BY:   ROBERT W. COBBS, ATTORNEY AT LAW

For Defendant:
                         WILSON, SONSINI, GOODRICH & ROSATI
                         1301 Avenue of the Americas, 40th Floor
                         New York, New York 10019
                   BY:   BRIAN WILLEN, ATTORNEY AT LAW

Also Present:            ALAN BUTLER, EPIC (Telephonically)

Reported By:    Ana M. Dub, RDR, CRR, CCRR, CRG, CCG
                Official Reporter, CSR No. 7445
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 2 of 10      2
                                PROCEEDINGS

1    Friday - September 6, 2019                                 10:22 a.m.

2                           P R O C E E D I N G S

3                                  ---o0o---

4             THE CLERK:    Calling Civil Action C 10-2184, In Re

5    Google Inc. Street View Electronic Communications Litigation.

6         Counsel, please state your appearances.

7             MR. MACORETTA:    Good morning, Your Honor.      John

8    Macoretta from Spector Roseman & Kodroff here for the

9    plaintiffs today.

10            MR. SOBOL:    Good morning, Your Honor.     Michael Sobol

11   from Lieff Cabraser for the plaintiffs.

12            MR. COBBS:    Rob Cobbs from Cohen Milstein for

13   plaintiffs.

14            MS. GARDNER:    Melissa Gardner from Lieff Cabraser for

15   the plaintiffs.

16            MR. WILLEN:    Good morning.     Brian Willen from Wilson

17   Sonsini for defendant Google.

18            THE COURT:    All right.     So this is on --

19            MR. BUTLER:    Good morning, Your Honor.      This is Alan

20   Butler, Electronic Privacy Information Center --

21            THE COURT:    You have to speak up.

22            MR. BUTLER:    This is Alan Butler from the Electronic

23   Privacy Information Center appearing telephonically.

24            THE COURT:    Yes.   Okay.   So let me get to that first,

25   because I think I can address it quickly.
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 3 of 10         3
                                PROCEEDINGS

1         Number one, I did sign the application for you to make the

2    argument that your client should participate in the cy pres.

3    And as I understand, that's your application.       I believe -- and

4    now we'll have some discussion; but assuming that I give

5    preliminary approval to the settlement, I will instruct the

6    parties in their notice to refer to your application as being a

7    potential cy pres recipient.

8         And it is my overall picture here -- overall intention

9    here to invite comments from potential members of the class, of

10   course, as to whether the settlement is appropriate as arrived

11   at between the parties, whether it's fair and reasonable.            And

12   I think that by the notice and by having a hearing, these

13   issues will be developed and the Court will address it; the

14   parties will address it and the Court will address it.

15        I don't want to give short shrift to your application, but

16   I will tell you, it's a part of an overall settlement which has

17   a lot of issues that the parties have addressed, and I would

18   intend to address them during the course of the approval

19   process, the final approval process.

20        Of course, saying the obvious, this is an area in which

21   the law is uncertain.    When I say "uncertain," I think it's

22   uncertain in the sense that we have not heard from the Supreme

23   Court in any definitive way as to the propriety of a settlement

24   of the kind that we have before us.      I don't know that they'll

25   necessarily address that, but it certainly appeared to have
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 4 of 10       4
                                PROCEEDINGS

1    been teed up and then not addressed by the Court in the past

2    term.   It may very well come up again.     I guess at some point

3    it will come up again.    I don't know if this will be the

4    vehicle for it or not, but it could be.      I don't know.     I mean,

5    it depends on all the litigation throughout the United States.

6    I have no idea.

7         There are a number of issues that are complicated.

8    Certainly, in a case brought under the statute, what type of

9    injury has to be shown?    Is there standing?     Is there a

10   cognizable injury?   And then what about the propriety of the

11   relief that is being proposed by the parties in which the class

12   members do not get any monetary compensation?

13        What I understand that they get is, of course, an

14   injunction put into place; but the injunction does have certain

15   individualized relief, as I understand it, which is the

16   destruction of the information that was obtained as a result of

17   the mapping protocol, or whatever it was, procedure followed

18   years ago, years ago by Google.     And so I think it does give

19   some individualized relief, I think it gives some collective

20   relief, and I think that will all be -- it's been addressed by

21   the parties.

22        But the purpose of the notice period is to see whether or

23   not other people have views, who may be affected by it, and

24   then see what they have to say about it; and the Court will

25   consider it in arriving at some final decision.
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 5 of 10     5
                                PROCEEDINGS

1         As I reviewed the settlement, I think it is an appropriate

2    settlement for preliminary purposes.       I'm approving it for

3    preliminary purposes, with the caveat that I wanted the parties

4    to somehow address that there is an interested party who

5    believes that they should be incorporated into the cy pres

6    award.

7         That would be fine.     Do the parties have any problem with

8    that?

9               MR. MACORETTA:   We do not, Your Honor.     We can easily

10   add a line to the settlement that reflects EPIC's motion or

11   request.

12        We do have one question for EPIC today.       We noticed that a

13   few months ago, EPIC's blog had a post that said, "This

14   settlement gives no value or benefit to class members."         So

15   we're trying to understand if EPIC is intending to intend to

16   the settlement -- object to the settlement at the same time

17   it's going to ask for money, just so we can understand how to

18   proceed.   I don't know if their counsel can answer that today

19   or not.

20              THE COURT:    It's up to you.

21        Does EPIC -- do you want to respond?

22              MR. BUTLER:   Your Honor, EPIC has no intention, as of

23   right now, to object to the settlement.

24              MR. MACORETTA:   All right.     That's great.

25              THE COURT:    All right.   But I also want you to know
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 6 of 10     6
                                PROCEEDINGS

1    that I'm not conditioning your application on your present

2    position that you may or may not have an objection to the

3    settlement.   I want to have a full and complete discussion, to

4    the extent I can have such a discussion, on whether or not this

5    settlement is a fair and reasonable settlement.        It's just in

6    an area that I think would benefit from a full record.

7         I note that, I think, Judge Koh decided a case recently.

8    How recently was that?

9              MR. MACORETTA:   I'm not sure.

10             THE COURT:   I have it here.    It was -- oh.    Well, not

11   that recently -- September 23rd, 2016.

12        Of course, in this litigation, what's recent?

13             MR. MACORETTA:   Well, Google stopped the practice

14   we're talking about in 2010; so, yes.

15             THE COURT:   Okay.   Right.

16             MR. MACORETTA:   Your Honor, you may also want to note

17   the Third Circuit's recent opinion a few weeks ago in a

18   different Google case, Google Cookie Placement.        The same

19   objections were made.    The Third Circuit found that you can

20   have a cy-pres-only settlement, but they wanted the district

21   court to go into more detail as to how she reached her

22   decisions.

23        I can give you a Westlaw cite, but that's all I have on it

24   so far.

25             THE COURT:   I have it.
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 7 of 10     7
                                PROCEEDINGS

1         I want to advise the parties that in the event -- well,

2    I think in either event.    In either event, I will ultimately

3    write as detailed an opinion as I can as to why I did what I

4    did, because I think that it can't just be boilerplate here.

5    It has to really identify what the issues are and how I came to

6    the conclusion I've come to so that an appellate court will

7    have at least, as they say, the benefit of my reasoning,

8    because I think that it's important that I cover, as they say,

9    the bases and not listen to some appellate court send it back

10   to me, saying:   Well, the judge didn't address this issue or

11   address this issue.

12        This litigation must come to an end in one way or another.

13   It's now nine years in the making.      I've tried.    Boy, I've

14   tried to get the parties to move ahead on it, and they have.

15   And it's been a long and, understandably, sort of laborious

16   process.   It's lawyer-intensive.

17        I don't know that -- I don't need to comment on, was it

18   all worth it?    I don't know.   I mean, that's always an

19   interesting question.    It may be worth it for reasons that

20   actually look sort of unrelated to this particular litigation.

21        We are now into a whole unexplored, but sensitive, area

22   dealing with privacy in the cyberworld; where I would say ten

23   years ago, it was:    Oh, well, this is a technical issue or who

24   cares?   One of those things about:     Who cares?    Well, I think,

25   basically, people care; individuals care; companies care;
           Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 8 of 10       8
                                   PROCEEDINGS

1    governments care.      And so this is an area that will foment

2    practices, litigation, jurisprudence, and I think it's

3    worthwhile.

4           So what I'm saying is that what you have done up to now,

5    while it has not been -- while it's moved slowly and perhaps

6    gone in directions that were not necessarily possible to

7    predict at the outset of the litigation, it is significant

8    litigation, and I want to thank the parties for doing that.             I

9    had to, every now and then -- I certainly didn't yell, but I

10   gave a judicial yell.       But on the other hand, the parties were

11   very responsive, and I think appropriately so, in connection

12   with the ongoing development of jurisprudence in this area.

13          I certainly, for one, can't predict how it's all going to

14   come out.     Maybe you guys can, but I wouldn't.       I don't think

15   so.    Not in this area.

16              MR. MACORETTA:     When we filed the case nine years ago,

17   we did not think we would be discussing preliminary approval

18   nine years later.      We thought, in one sense, it was a simple

19   case.    We'll sue them; we'll get the data; and we'll see what

20   happens.     But, yes.

21              THE COURT:    Well, sometimes the data doesn't quite --

22              MR. MACORETTA:     Yes.

23              THE COURT:    -- show exactly what one wants.

24              MR. MACORETTA:     It's not just a simple wiretap case,

25   no.
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 9 of 10     9
                                PROCEEDINGS

1               THE COURT:    So I will hereby preliminarily approve the

2    preliminary settlement.

3           You wanted a date and the notice and so forth --

4               MR. MACORETTA:      Yes.

5               THE COURT:    -- as amended?

6               MR. MACORETTA:      We would propose -- we looked at the

7    calendar, Judge.   It seems like, giving us enough time to get

8    all the notice out and everybody to object, we would propose

9    Friday, February 14.

10              THE COURT:    Oh.   Valentine's Day.     Perfect.

11              MR. MACORETTA:      My wife may not see it that way, but,

12   yes.

13              THE COURT:    Perfect.     What a great Valentine's gift.

14   Okay.   That will be the date.

15              MR. MACORETTA:      All right.    Well, thank you,

16   Your Honor.

17              THE COURT:    Thank you very much.

18              MR. WILLEN:    Thank you, Your Honor.

19              MR. MACORETTA:      Thank you.

20              MR. WILLEN:    We appreciate it.

21              THE CLERK:    That concludes CourtCall.      Thank you.

22                  (Proceedings adjourned at 10:35 a.m.)

23                                    ---o0o---

24

25
        Case 3:10-md-02184-CRB Document 181 Filed 10/30/19 Page 10 of 10


1

2                          CERTIFICATE OF REPORTER

3              I certify that the foregoing is a correct transcript

4    from the record of proceedings in the above-entitled matter.

5

6    DATE:    Wednesday, October 30, 2019

7

8

9

10           __________________________________________________

11           Ana M. Dub, CSR No. 7445, RDR, CRR, CCRR, CRG, CCG
                   Official Reporter, U.S. District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25
